DETAILED ACTION
Response to Amendment
This allowance is in response to pre-appeal conference conducted on 5/2/2022 where Applicant’s arguments were persuasive and the subsequent reconsideration and prior art search by the Examiner. The claims have been fully considered.

Terminal Disclaimer
In the course of the above mentioned reconsideration, Examiner identified a non-statutory obviousness-type double patenting issue with respect to recently issued US 11,310,311 B2, issued Apr. 19, 2022.  To address this issue, a terminal disclaimer was filed on 5/3/2022. The terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the presently identified patent has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Raffi Gostanian (reg. 42,595), on 5/3/2022.
Claim 15 has been amended as follows:
“… receiving a file from a file owner node of the blockchain network; …”

---------------------------------End of EXMNR AMDT---------------------------------

Allowed Claims
Claims 1-20 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record is Noble (US 2019/0312939 A1, published Oct. 10, 2019), teaches distributed blockchain-based storage of user data segments; Chiu (US 2020/0213084 A1, published Jul. 2, 2020), teaches adding location metadata to the data blocks for accessing the stored block; and Pavlov (US 2015/0347435 A1, published Dec. 3, 2015) teaches maintaining a record of files and data blocks which are managed by each file manager. 
However, Noble, Chiu, and Pavlov do not anticipate or render obvious the combination set forth in the independent claims 1, 8, and 15, recited as “A file processor node in a blockchain network comprising a plurality of nodes … receive a file from a content owner node of the blockchain network, divide the file into chunks, add noise to the chunks, the noise comprising a link to access the file on a blockchain of the blockchain network, distribute the chunks throughout the plurality of nodes, and generate a file storage plan for the file based on a distribution of the chunks throughout the plurality of nodes.” 
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacquette (US 2009/0327625 A1, published Dec. 31, 2009) using data block reference and content identifiers on a deduplication system; and Bohli (US 10,397,328 B2, issued Aug. 27, 2019) proof of storage for blockchain integrity for data blocks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494